 ,PLUMBERS (BRINDERSON-NEWBERG)267United Association of Journeymen and Apprenticesof the Plumbing and -Pipe Fitting Industry,AFL-CIO and United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry, Local 631 and United Associa-tion of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry, Local 44(Brinderson-Newberg) and Michael L. Schmidt.Case 19-CB-6259November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn a charge filed December 18, 1987, by Mi-chael L Schmidt (the Charging Party),' the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 19,issued a complaint and notice of hearing on Janu-ary 29, 1988, against Respondent United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry, AFL-CIO, Re-spondents United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting In-dustry, Local 631, and United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry, Local 44 (collectively the Re-spondents) The complaint alleges that the Re-spondent violated Section 8(b)(1)(A) of the Act bymaintaining article 164(c) of the United AssociationConstitution, which provides that fines and assess-ments are payable before dues can be accepted,while at the same time the Respondents Local 631and Local 44 were parties to collective-bargainingagreements that contained union-security provi-sions Each of the Respondents filed answers to thecomplaint denying the commission of any unfairlabor practiceOn April 14, 1988, the General Counsel, theCharging Party, and the Respondents filed amotion to transfer case to the Board and stipulationof facts in which they agreed to certain facts rele-vant to the issues in this pfoceeding They alsoagreed to waive a hearing before an administrativelaw judge and the issuance of an administrative lawjudge's decision On June 10, 1988, the Board ap-proved the stipulation and transferred the proceed-ing to the Board Thereafter, the General Counseland the Respondents filed briefs with the BoardThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel'On January 25 1988 the Charging Party withdrew the 8(b)(2) por-tion of the charge, with the approval of the Regional DirectorOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI THE BUSINESS OF THE EMPLOYERIn their answers Respondents United Associationand Local 631 admit that Bnnderson-Newberg (theEmployer) is engaged in the business of ship con-struction and repair and does business in Bremer-ton, Washington All three Respondents admit, bythe terms of the stipulation, that the Employer is aState of Washington joint venture that, during thepast 12 months, in the course and conduct of itsbusiness, has had gross sales of goods and servicesin excess of $500,000 The Respondents furtheradmit that during the same 12-month period theEmployer caused to be transferred and delivered toits facilities within the State of Washington goodsand materials valued in excess of $500,000 directlyfrom sources outside the State of Washington, orfrom suppliers within the State that, in turn, ob-tained such goods and materials directly fromsources outside the State Accordingly, the Re-spondents admit, and we find, that the Employer isengaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6),and (7) of the ActIn addition, by the terms of the stipulation, theRespondents admit that at all times relevant, Local44 maintained in effect collective-bargaining agree-ments with various employers engaged in interstatecommerce within the meaning of Section 2(2), (6),and (7) of the Act, including, but not limited to,McClintock and Turk, Inc and that Local 631similarly maintained collective-bargaining agree-ments with employers engaged in interstate com-merce, including Altenburg Plumbing and Heating,IncII THE LABOR ORGANIZATIONSRespondents United Association, Local 631, andLocal 44 admit, and we find, that they are labororganizations within the meaning of Section 2(5) ofthe ActIII THE UNFAIR LABOR PRACTICEThe Charging Party, Michael Schmidt, became amember of Respondent Local 44 in January 1978On September 2, 1986, on obtaining employmentwith the Employer, Bnnderson-Newberg, Schmidtworked under the jurisdiction of Respondent Local631 on travel card status Schmidt has maintainedhis membership in Respondent Local 44 and hisemployment with the Employer at all times rele-vant in this proceeding297 NLRB No 36 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt no time during Schmidt's employment withthe Employer did either Respondent Local 44 orRespondent Local 631 have in effect with Bnnder-son-Newberg a collective-bargaining agreementcontaining a union-security provision, however,Local 44 and Local 631 each maintained collective-bargaining agreements with at least one other statu-tory employer, McClintock and Turk, Inc and Al-tenburg Plumbing and Heating, Inc , respectively,which included union-security clauses At no timepertinent to this proceeding was Schmidt employedby any employer who was party to a collective-bargaining agreement with either Local 44 orLocal 631 that contained a union-secunty provi-sionOn approximately February 23, 1987, after ahearing held on due and proper notice under theconstitution of the Respondent United Association,Schmidt received notice from Respondent Local631 that he was being fined $500 for violating validunion rules 2 Subsequently, on approximately No-vember 23, 1987, Frank Forrest, business agent forLocal 44, wrote to Schmidt informing him thatLocal 44 was not able to process dues tendered bySchmidt because he had not yet paid the fine as-sessed by Local 631 In so advising Schmidt, Local44 was acting pursuant to section 164(c) of theUnited Association Constitution that provides asfollows "National and Local Union assessments,disciplinary assessments and loans are payablebefore dues" None of the Respondents have takenany action or threatened to take any action to en-force any union-secunty provision or to interferewith Schmidt's employment or referral rights be-cause of his failure to pay either the fine or hisdues 3IV THE CONTENTIONS OF THE PARTIESThe issue in this case is whether the Respondentsmay maintain an unqualified provision in the Inter-national constitution, which is applicable to allmembers, specifying that fines are to be paid beforedues, while, at the same time, maintaining collec-tive-bargaining agreements with union-securityclauses providing that the bargaining representativecan seek the discharge of an employee for nonpay-ment of duesThe General Counsel concedes that ChargingParty Schmidt did not, at the time of the stipula-tion of facts in this case, work under a contractcontaining such a union-secunty provision and that2 There is no Issue in this proceeding concerning the validity of therule or the action taken against Schmidt because of his violation of thatrule3 The parties stipulated that the Respondents have neither taken northreatened to take action of this type against any membernone of the Respondents has attempted to securehis discharge for nonpayment of the fine in ques-tion She relies primarily on the effect of the con-junction of the constitutional provision and union-security clauses on employees covered by othercollective-bargaining agreements maintained by theRespondent Locals In support of her argumentthat the Respondents violated the Act, she reliesgenerally on the proposition that employees' jobsare to be insulated from their organizational activi-ties (except insofar as employees may be requiredto pay dues under a union-security clause meetingthe requirements of the proviso to Section 8(a)(3)of the Act), and more particularly on Elevator Con-structors Local 8 (San Francisco Elevator), 243NLRB 53 (1979), 248 NLRB 951 (1980) (order de-nying reconsideration), enfd 665 F 2d 376 (D CCir 1981) She argues that the employees workingunder the agreements containing the union-securityclauses could reasonably fear, if fines were imposedon them, that they would not be allowed to satisfydues obligations before paying the fines and thatthe Respondent Locals might then, pursuant to theunion-security clauses, seek their discharge not-withstanding their willingness to pay dues As inSan Francisco Elevator, the General Counsel con-tends, the fear that the conjunction of such provi-sions reasonably tends to induce reflects an unlaw-ful use of job-related coercion to enforce internalunion obligations The General Counsel also assertsthat Schmidt, who was working in the jurisdictionof Local 631 on a travel card provided by Local44, might be coerced into paying the fine by thefear that he would otherwise be denied future re-ferrals, but she contends that even without respectto any coercion of Schmidt, the effect on employ-ee-members currently working under agreementscontaining union-security clauses establishes theviolationRespondent United Association urges reconsider-ation of the holding of San Francisco Elevator,4 butit also argues that the case is distinguishable Inparticular, it points out that the charging party inthat case had worked under an agreement with aunion-secunty clause, whereas Charging PartySchmidt, as noted above, did not The Associationalso argues that, because there was no evidencethat Schmidt was seeking referral out of a hiringhall at the time covered by the complaint, the Gen-4 Respondent United Association urges that the Board reconsider thatdecision on the basis that It is premised on the mistaken assumption thatthe mere coexistence of a union security clause and a fines payable ruleoperates to create a threatening or coercive Impact upon union mem-bers It essentially contends that it is inappropriate to find an inherent orimplicit threat, and that only when a labor organization takes affirmativesteps toward the enforcement of the union-security provision can a find-ing of violation be justified PLUMBERS (BRINDERSON-NEWBERG)269eral Counsel cannot properly rely on PlumbersLocal 460, 287 NLRB 788 (1987), in which theBoard found the respondent union violated Section8(b)(1)(A) of the Act by refusing to permit an em-ployee-member to pay his dues until he had paidup a loan and then removed him from the hiringhall referral list because of his failure to pay theentire indebtedness The Association contends thatTeamsters Local 980 (Neilson Freight), 249 NLRB46 (1980), is controlling here In that case theBoard refused to affirm a finding of violation be-cause the fines payable requirement, so far as therecord showed, was invoked only against amember who was not working for an employerwho was party to a collective-bargaining agree-ment containing a union-security clause In sum,Respondent United Association argues that in theabsence of a showing of any current application ofa union-security clause to Charging Party Schmidtor any evidence of a direct threat to his employ-ment opportunities, no violation should be found 5Respondent Local 44 contends that it is only apenpheral participant in the dispute, its actionsbeing limited to refusing to process the ChargingParty's dues payment Local 44 maintains that theCharging Party's employment and referral nghtshave remained unaffected throughout the events ofthis proceeding Therefore, as no actions affectingthe employment of any employee have been car-ried out, the matter is strictly an internal unionconcern and inappropriate for Board interventionV DISCUSSIONIn San Francisco Elevator the Board held that thecoexistence of two provisions•a union constitu-tional provision requiring the payment of fines andassessments before dues and a union-security clausein a collective-bargaining agreement•violated Sec-tion 8(b)(1)(A) of the Act 6 In explaining the rea-sons for its holding, the Board began with theproposition that the general policy of the Act is"to insulate employees' jobs from their organiza-tional rights "7 The Board acknowledged the ex-ception to this principle for union-security clauses,which use "the continuing threat of job loss toexert pressure on an employee to maintain unionmembership status" (i e, require the timely pay-ment of dues and initiation fees under pain of5 Respondent Local 631 submitted a statement adopting the positionsof Respondent United Association and incorporating the arguments as setforth in its brief'248 NLRB 951 (1980) In this opinion the Board explained its rea-sons for denying a motion for reconsideration of its earlier decision (243NLRB 53 (1979)), in which It adopted the administrative law judge'sfinding that the respondent union violated Sec 8(b)(1)(A) through main-tenance of its fines-before-dues rule7 248 NLRB at 951, quoting Radio Officers v NLRB, 347 U S 17, 40(1954)having the union request the nonpayer's discharge),but the Board noted that it is "well established thatthreats of employment loss under union-securityprovisions cannot encompass the nonpayment ofunion fines or assessments "8 In response to a dis-senting Board Member's complaint that there wasno evidence that the fines provision posed anythreat to union members' jobs, the Board majorityexplained (id))[The union's] rule provides that dues cannot bepaid until fines and assessments have beenpaid Employees, knowing that their paymentof dues is conditioned on prior payment of anyfines and assessments owed, can reasonablyassume that they must make all of those pay-ments in order to avoid the risk that [theunion] will seek their discharge The Act doesnot require them to take the risk in order totest the validity of their assumption, nor doesit permit [the union] to threaten action indi-rectly which it cannot threaten directlyThe court of appeals on review endorsed that ra-tionale It rejected the contention that affirmativesteps to enforce fines by employment-related sanc-tions were required to establish the violation, find-ing it reasonable to conclude "that a union securityclause conjoined with a fines payable bylaw mayinduce unsophisticated employees to fear they willlose their jobs if they do not pay their fines" Ele-vator Constructors Local 8 v NLRB, 665 F 2d 376,382 (DC Cir 1981)We adhere to the ruling in San Francisco Eleva-tor9 and find that the identical form of coercion8 Ibid (footnote omitted)9 Teamsters Local 980 (Neilsen Freight), 249 NLRB 46 (1980), relied onby Respondents United Association and Local 631, is distinguishable Inthat case, the 8(b)(1)(A) issue posed by the union's notification to an em-ployee that It would not accept his dues until he paid his fine was re-stricted to the employee's immediate employment with Nielsen, whoseagreement with the union did not contain a union-security clause Evi-dence was not adduced that the union had a constitutional or bylaw pro-vision of the kind maintained by the Respondents here, and the case wasnot litigated with such a provision in mind Consequently, there was nobasis, as there is here, to look beyond the employee s employment rela-tionship with Neilsen or to consider the effect of the provision in ques-tion on other employees employed by employers who had union-securityagreements with the union Thus, in Neilsen Freight, the Board's relianceon the absence of a union-security provision to distinguish San FranciscoElevator I, was limited to the context in which only the union, the em-ployee, and his current employer were Involved, and the holding must beviewed in that narrow frameSimilarly, Electrical Workers IBEW Local 1547 (Rogers Electric), 245NLRB 716 (1979), also relied on by the aforementioned Respondents, isdistinguishable There, the sole Issue was whether, on its face, a unionbylaw permitting the business manager to remove a member from a jobfor not complying with union rules, violated Sec 8(b)(1)(A) The Boardfound nothing in the bylaw Itself that indicated it existed for an unlawfulpurpose, and the Board, without more, refused to find the bylaw per seunlawful In the instant case, we too do not find the constitutional provi-sion per se unlawful The illegality is established only through its coexist-ence with a union-security agreement 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexists in the present case for all members of eitherLocal 44 or Local 631 who are employed underthe collective-bargaining agreements that, as stipu-lated, contain union-security clauses 10 BecauseSchmidt did not, during the period covered by thestipulation, work under an agreement containingsuch a clause, the threat as to him is more remote,operating only insofar as Schmidt might fear thathis next referral could place him under an agree-ment with a union-security obligation, making itimperative that he pay any fines in advance of theonset of the dues obligation to protect his job ButSchmidt's role as the Charging Party is in no wayimpaired by the possibility that he is not himselfwithin the class of coerced employees, because anyperson may file a charge " On the basis of thestipulated record, we find that the Respondentshave violated Section 8(b)(1)(A) of the Act bymaintaining a rule unconditionally requiring thepayment of fines and loans before dues," while atthe same time maintaining collective-bargainingagreements containing union-security provisionsWe will require that they cease and desist from si-multaneously maintaining these provisionsCONCLUSIONS OF LAW1 The Respondents are labor organizationswithin the meaning of Section 2(5) of the Act2 Bnnderson-Newberg is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act3 The Respondents have restrained and coercedemployees in the exercise of the rights guaranteedthem by Section 7 of the Act, and thereby engagedin, and are engaging in, unfair labor practices pro-scribed by Section 8(b)(1)(A) of the Act by main-taining, in conjunction with union-security clauses,section 164(c) of the United Association Constitu-tion that unconditionally provides "National andLocal Union assessments, disciplinary assessmentsand loans are payable before dues" This unfairlabor practice affects commerce within the mean-ing of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondents have en-gaged in and are engaging in certain unfair laborpractices, we will require the Respondents to ceaseIs Respondent Local 44 and Respondent Local 631 maintain suchagreements with, respectively, McClintock and Turk, Inc and AltenbergPlumbing and Heating, IncSec 102 9, National Labor Relations Board Rules and Regulationsand Statements of Procedure12 As noted, the'fines-before dues clause is unconditional We do notconsider here circumstances in which such a clause is qualified by lan-guage precluding its use in tandem with a union-security clause to affectjob tenureand desist In order to effectuate the purposes ofthe Act, we will also require the Respondents tocease maintaining and rescind from its governingdocuments section 164 (c) of the United Associa-tion Constitution, or any similar unconditional rule,in conjunction with collective-bargaining agree-ments containing a union-security clauseORDERThe National Labor Relations Board orders thatthe Respondents, United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry, AFL-CIO, Washington, D C,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry, Local631, Bremerton, Washington, and United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry, Local 44, Spokane,Washington, their officers, agents, and representa-tives, shall1 Cease and desist from(a)Maintaining, in conjunction with a collective-bargaining agreement containing a union-securityclause, section 164(c) of the United AssociationConstitution, which provides, without qualification,that "National and Local Union assessments, disci-plinary assessments and loans are payable beforedues," or any similar unconditional requirementthat fines, loans, and other assessments must bepaid before dues(b)In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Rescind from their constitutions, bylaws, orother governing documents section 164(c), abovequoted, and any other unconditional provision re-quiring the payment of fines, loans, and other as-sessments before dues insofar as such exist in con-junction with union-security clauses in collective-bargaining agreements or are applied in conjunc-tion with such clauses(b)Post in their business offices and all meetinghalls copies of the attached notice marked "Appen-dix "13 Copies of the notice, on forms provided bythe Regional Director for Region 19, after beingsigned by the Respondents' authorized representa-tive, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all places13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board PLUMBERS (BRINDERSON-NEWBERG)271where notices to members are customarily postedReasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material(c)Sign and return to the Regional Director suf-ficient copies of the notice for posting by Bnnder-son-Newberg, if willing, at all places where noticesto employees are customanly posted(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to complyAPPENDIXNOTICE To MEMBERS AND EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT restrain and coerce employees andmembers in the exercise of rights guaranteed inSection 7 of the National Labor Relations Act bymaintaining in conjunction with a union-securityclause section 164(c) of the United AssociationConstitution that provides "National and LocalUnion assessments, disciplinary assessments andloans are payable before dues," or any similar un-conditional constitutional provision or bylaw thatrequires the payment of fines, loans, and other as-sessments before duesWE WILL NOT in any like or related manner re-strain or coerce our members in the exercise of therights guaranteed them by Section 7 of the ActWE WILL cease maintaining in conjunction withunion-security clauses and rescind section 164(c) ofthe United Association Constitution, quoted above,and any similar unconditional constitutional provi-sion or bylaw requiring the payment of fines, loans,and other assessments before duesUNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY, AFL-CIOUNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY, AFL-CIO, LOCAL 631UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY, AFL-CIO, LOCAL 44